Exhibit 10(t)

POTASH CORPORATION OF SASKATCHEWAN INC.

AMENDMENT NO. 3 TO THE

PCS SUPPLEMENTAL RETIREMENT PLAN FOR U.S. EXECUTIVES

The PCS Supplemental Retirement Plan for U.S. Executives, effective as of
January 1, 1999 (the “Plan”), as heretofore amended, is hereby further amended
effective as specified herein as follows:

 

1. Section 4.1 of the Plan is hereby amended by the addition of the following
paragraph:

“Notwithstanding the foregoing, the Benefit of any Participant who is a
Supplement G Participant as defined in Supplement G to the Pension Plan (a
“Supplement G Participant”) shall be fully vested regardless of such
Participant’s age and years of Vesting Service. The Committee may, in its sole
discretion, provide that any other Participant is fully or partially vested
regardless of age and years of Vesting Service.”

 

2. Section 4.2 of the Plan is hereby amended by the addition of the following
paragraph:

“In the case of a Participant whose Benefit is payable prior to the annuity
starting date under the Pension Plan, the amount of the Benefit shall be
calculated based on the amount of the Pension Plan benefit that would be payable
at the time the Benefit is paid. A Participant who is not eligible to commence
his benefit under the Pension Plan at the time of his Separation from Service
shall receive the Actuarial Equivalent of his Benefit calculated as of the
earliest date on which he could commence payment of his Pension Plan benefit. A
Supplement G Participant who will attain eligibility for the Special Early
Retirement Benefit under the Pension Plan as a result of his age and Vesting
Service being calculated as of the end of the Severance Period shall receive the
Actuarial Equivalent of his Benefit be calculated as if the Participant
commenced the Special Early Retirement Benefit on the earliest date on which he
was eligible to do so. The Committee may, in its sole discretion, provide that
the Benefit of any other Participant is calculated taking into account future
eligibility for early retirement benefits.”

 

3. In all other respects the Plan remains unchanged.

EXECUTED on this 2nd day of December, 2013.

 

POTASH CORPORATION OF SASKATCHEWAN INC. By:  

/s/    L. Knafelc



--------------------------------------------------------------------------------

SIGNED SEALED AND DELIVERED in the presence of:

David R. Haverick

Name of Witness

/s/    D. Haverick

Signature of Witness